Citation Nr: 0429041	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  00-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, that denied the veteran's claim of 
entitlement to service connection for hepatitis C.  The 
veteran disagreed with this decision in December 1999.  A 
statement of the case was issued to the veteran and his 
service representative later that same month.  The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) in January 2000.  Supplemental statements of the 
case were issued to the veteran and his service 
representative in August 2000 and October 2003.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no credible medical opinion linking the 
veteran's currently diagnosed chronic hepatitis to service or 
any incident of service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for hepatitis C have not been met.  38 U.S.C.A. 
§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini, the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  See Pelegrini, supra.

In the present case, regarding the issue of entitlement to 
service connection for hepatitis C, on October 3, 2002, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or to submit 
any further evidence that pertains to the claim.

The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant on October 3, 2002, was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board in August 2004, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for hepatitis C poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); and Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Factual Background

A review of the veteran's service medical records indicates 
that he denied any history of hepatitis at his enlistment 
physical examination in March 1982.  Clinical evaluation of 
the veteran was within normal limits, and he was found 
qualified for enlistment.  

The veteran certified over his own signature on a Dental 
Patient Health Questionnaire that he did not have hepatitis, 
in October 1984 and July 1985.

There are no records of in-service treatment for the symptoms 
or manifestations of hepatitis C.  The veteran opted not to 
undergo a separation physical examination.

A review of the veteran's private abdominal ultrasound in May 
1989 indicates that the gallbladder, the common liver duct, 
and the basic echo pattern of the liver all were normal.  The 
impression was a normal examination.

The veteran tested positive for hepatitis C in November 1994.  

On private outpatient treatment in June 1996, the veteran 
stated that he had experienced elevated liver enzymes for the 
previous 2 years and had tested positive for hepatitis C in 
1994 while in a rehabilitation program for treatment of drug 
and alcohol abuse.  Physical examination of the veteran 
revealed no stigmata (or visual evidence) of chronic liver 
disease.  The impression was abnormal liver enzymes with 
positive hepatitis serology suggesting that the veteran most 
likely had chronic hepatitis C virus.

On follow-up private outpatient treatment in July 1996, the 
veteran reported that he had been asymptomatic recently.  The 
private examiner stated that the veteran's abdominal 
ultrasound was consistent with hepatitis.  Physical 
examination of the veteran revealed that the liver was about 
two fingers below the right costal margin, and there was no 
splenomegaly or stigmata of chronic liver disease.  The 
impression was chronic hepatitis C virus.

Following a liver biopsy, the veteran returned in August 1996 
to review the biopsy results with his private treating 
examiner.  This examiner stated that the liver biopsy had 
revealed the presence of chronic hepatitis with early 
cirrhosis.  The impressions were status-post liver biopsy to 
rule out hepatitis C and chronic hepatitis.  

On VA hospitalization in May 1998 for treatment of drug and 
alcohol abuse, the diagnoses included a history of hepatitis 
C that had been diagnosed in 1994.

The veteran reported on VA outpatient examination in August 
1998 that he had hepatitis C which had "originated by 
tattooing while in the service," and that he had multiple 
hospital admissions for drug addition.  The veteran reported 
that his hepatitis C had been verified on multiple occasions.  
The impressions included a history of hepatitis C with 
associated early cirrhosis.

In a statement on the veteran's January 2000 substantive 
appeal (VA Form 9), he contended that he had been exposed to 
hepatitis C during service as a result of receiving multiple 
vaccinations from a "jet injector" during basic training.  

In a February 2000 letter, the veteran's treating physician 
stated that he could not definitely attribute the veteran's 
hepatitis C infection to a specific incident.  He noted that 
the veteran had become jaundiced in September 1989, but had 
been negative for hepatitis A and hepatitis B at that time.  
He further noted that the veteran had been diagnosed with 
hepatitis C in 1994.  This physician also noted that the 
veteran's 1995 liver biopsy had revealed acute cirrhosis.  
The veteran had reported risk factors for hepatitis C 
including multiple vaccinations during service, a skin 
laceration from an orthopedic saw while having a cast 
removed, employment as a health care worker, cocaine abuse, 
and having a tattoo placed on his chest.  The examiner 
concluded that he could not definitively identify a single 
source of the veteran's hepatitis C as the veteran had 
multiple risk factors for this disease.  The physician noted 
in his report, "It is estimated that veterans have a 500 
times greater risk of having Hepatitis C . . . ."  No study 
or medical treatise was mentioned as support for that 
statement.

In a May 2000 opinion, a VA physician, stated that, after 
reviewing the veteran's claims file, it was difficult to 
identify the most likely cause of his hepatitis C.  This 
physician did not examine the veteran, and she noted that she 
was not an infectious diseases specialist or a 
gastroenterologist.  She noted that the veteran had received 
vaccinations from a "jet injector" during service and that 
a needle stick was one of the risk factors for hepatitis C.  
This VA physician concluded that it was at least as likely as 
not that the veteran's hepatitis C was related to service.  

Submitted with the opinion was an article from the Internet 
concerning the rate of hepatitis C infection among veterans.  
That report noted that 18 percent of veteran's treated at an 
outpatient clinic in San Francisco were infected with the 
hepatitis C virus, and that another study of multiple VA 
medical centers and clinics showed that Vietnam era veterans 
accounted for 64 percent of positive hepatitis C tests.  This 
report also noted that IV drug abuse overwhelmed all of the 
other risk factors for hepatitis C in veterans.  Another risk 
factor was listed as "needle-stick during combat medical 
service."   

On VA infectious diseases examination in October 2002, the 
veteran complained of feeling tired and stated that he 
continued to drink but had been drug-free in the previous few 
months.  The veteran's medical history included acute 
hepatitis in 1989 as a result of heavy drinking.  Physical 
examination of the veteran revealed a soft abdomen and a 
sharp, non-tender liver edge palpated below the right costal 
margin.  The VA examiner concluded that, because the veteran 
had developed classic acute hepatitis C in 1989, that is when 
he contracted hepatitis C.  

In an August 2003 addendum to the October 2002 examination 
report, the VA examiner noted that the veteran had been 
discharged from service in 1985.  He also noted that the 
veteran had not developed acute hepatitis C until 1989, at 
which time he also had been drinking heavily.  The VA 
examiner stated that the veteran's risk factors for hepatitis 
C must have occurred one to six months prior to 1989 when he 
had been diagnosed with hepatitis.  The VA examiner noted 
that the veteran's risk factors included cocaine usage and 
tattoos, although the veteran's 1984 tattoo was not a risk 
factor for his acute hepatitis C because it was too remote 
from the 1989 diagnosis.  This examiner concluded that the 
veteran was not on active service at the time that he 
developed hepatitis C and that the veteran's risk factors for 
hepatitis C had occurred within 6 months of its 1989 onset.

In December 2003, the veteran submitted a copy of a 
presentation from a group named "Veterans Aimed Toward 
Awareness"(VATA) in support of his claim.  This evidence 
included an August 2003 redacted rating decision for another 
veteran granting entitlement to service connection for 
hepatitis C, and lay statements concerning the claimed 
transmission of hepatitis C through jet injectors.  That 
presentation did acknowledge that the transmission of the 
hepatitis C virus by air gun has not been documented to date, 
but was possible.


Analysis

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for 90 days in active service, and 
cirrhosis of the liver develops to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value, of proffered 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000).  As the Federal Circuit has commented, 
there is a considerable body of law imposing a duty on the 
Board to analyze the credibility and probative value of 
evidence sua sponte when making its factual findings.  
Further, the Board has the "authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Board notes that the appellant did not engage in combat 
with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.

Taking into account the relevant evidence outlined above, the 
Board finds that the preponderance of the evidence does not 
support the veteran's claim of entitlement to service 
connection for hepatitis C.   

At the outset, the Board observes that the veteran's service 
medical records do not show any treatment for the symptoms or 
manifestations of hepatitis C.  Critically, the veteran 
certified over his own signature on a health questionnaire 
dated in October 1984 and in July 1985 that he did not have 
hepatitis and never had been diagnosed with this disease.  
The earliest indication of hepatitis C as noted by the 
medical evidence was in 1989, with the first diagnosis and 
treatment of chronic hepatitis C occurring in 1994.  

In February 2000, the veteran's treating physician stated 
that he could not definitely attribute the veteran's 
hepatitis C infection to a specific incident.  This examiner 
noted that the veteran had become jaundiced in September 
1989, but tests had been negative for hepatitis A and 
hepatitis B at that time.  Although the veteran had reported 
risk factors for hepatitis C including receiving multiple 
injections during service, a skin laceration from an 
orthopedic saw while having a cast removed, employment as a 
health care worker, cocaine abuse, and having a tattoo placed 
on his chest, his treating physician concluded that he could 
not definitively identify a single source of the veteran's 
hepatitis C because the veteran had multiple risk factors for 
this disease.  

This same physician again concluded that he could not 
identify a single source of the veteran's hepatitis C due to 
his multiple risk factors at the veteran's most recent VA 
infectious diseases examination in October 2002.  This 
examiner noted that the veteran had developed acute hepatitis 
C in 1989 at a time when he was consuming excessive amounts 
of alcohol.  Although the veteran specifically denied any 
intravenous drug abuse when questioned, the examiner stated 
that the veteran's history of intravenous drug abuse clearly 
was shown by a review of his medical records.  Following 
physical examination of the veteran, the VA examiner 
concluded that, given the evidence in the veteran's medical 
records that he had developed classic acute hepatitis in 
1989, it was likely that he had contracted hepatitis C at 
that time and not before that time.  

In an August 2003 addendum to this examination report, this 
examiner stated that the veteran had been discharged from 
active service in 1985 and had not developed acute hepatitis 
C until 1989.  Therefore, this examiner concluded that the 
veteran had been exposed to hepatitis C outside of active 
service.  Although there was no one risk factor more likely 
than the other risk factors to be the specific cause of the 
veteran's hepatitis C, this examiner stated that the risk 
factor that caused the veteran's hepatitis C must have 
occurred within 6 months of his 1989 diagnosis.

The Board acknowledges that, in May 2000, a VA physician 
found that the veteran's hepatitis C was as least as likely 
as not related to service.  However, this physician did not 
examine the veteran.  Moreover, she conceded that it was 
difficult to identify the most likely cause of the veteran's 
hepatitis C due to his multiple risk factors, including a 
skin laceration, intravenous drug abuse, alcohol abuse, 
multiple sexual partners, and employment as a health care 
worker.  The Board finds this opinion to be entitled to less 
probative weight than the other evidence of record.

Although this examiner indicated she reviewed the record, she 
misinterpreted several pieces of evidence.  She noted that 
service medical records indicated that a laceration of the 
head in August 1984 could have been the result of an animal 
or human bite.  Actually, that medical report stated that it 
was not the result of such.  Additionally, she noted that 
when the veteran was diagnosed with a minor flu, the 
veteran's eyes were not examined for the presence or absence 
of jaundice.  In fact, the eyes were examined, and noted to 
have normal pupil dilation.  Further, she noted a possible 
immunization for tetanus and diphtheria in 1982, but then 
concluded that the veteran received multiple injections in 
service, despite absolutely no indication of such in the 
records.  

Most importantly, however, after conceding that it was 
difficult to identify one risk factor as the causative 
factor, she based her conclusion on several statements by the 
veteran's treating physician in February 2000 (the same 
physician who after reviewing the claims file, concluded that 
the hepatitis C did not originate from service).  
Specifically, she supported her conclusion with the statement 
that veterans have a 500 percent risk of having hepatitis C, 
despite no citation or study being cited in the February 2000 
report.  Further, she cited to the study noting the incidence 
of hepatitis C in Vietnam veterans as a basis for her 
conclusions, although this veteran had only peacetime 
service.  Finally, she concluded that injections from a jet 
injector constitutes a "needle stick" which is a risk 
factor for hepatitis C.  The treatise she used to support 
this contention noted a needle stick in a combat situation in 
Vietnam, where operating situations were surrounded by blood.  
The treatise made no mention of jet injector vaccinations as 
a risk factor.  Moreover, even the presentation by the VATA 
noted that there have been no reported transmissions of the 
hepatitis C virus in this manner.  

In summary, the Board finds the February 2000 statement, the 
October 2002 VA examination, and the August 2003 addendum are 
entitled to greater weight.  All of these reports coincided 
with a physical examination of the veteran.  Moreover, the 
August 2003 addendum was based on a review of the claims 
file, and provided a definitive time frame for the inception 
of the disorder, based on the medical evidence in the record.  
Despite this physician's estimation in a prior report that 
veterans have a 500 times greater risk of having hepatitis C, 
this physician still concluded that the veteran's hepatitis C 
originated after service.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis C.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



